BLAIR, C.
In a suit to quiet the title to the north half of section 23, township 29, range 5, west, in Shannon county, judgment went for defendant, and plaintiff appealed.
The parties agree that the sole question here is whether a collector’s deed in evidence is valid. If valid, the judgment is wrong; if invalid, as the circuit court held, the judgment is right and should be affirmed.
The deed in question is dated December 3, 1874, and recites that the taxes on the land above described *660(and other lands) “remained due” the county and that “whereas, the collector . . . having on the seventh day of October, 1872, advertised said real estate for sale according to law to pay and satisfy said taxes and penalties; and, whereas, the said taxes and penalties due and unpaid on the 7th day of October, 1872, on which day judgment was rendered according’ to law by the county court of said county against said real estate for the taxes, interest and costs due thereon;, and whereas” the. clerk issued his “precept” ordering the property sold, pursuant to which “precept” the collector on November 16,1872, exposed to sale the tract described and sold the same to Thomas Reynolds on said day, “having previously given at least four weeks’ public notice in the manner required by law of said sale of forfeited land,” and there having been no redemption thereof within two years, Thomas Reynolds became, etc. Then follow the usual clauses of conveyance by the collector to Reynolds.
The recitations concerning the time of the judgment of the county court and the notice of sale are above set out in full.
The collector proceeded under the Act of March 30,1872 (Laws 1872, p. 119). That act provided for a special term in July of each year for the enforcement of tax liens against realty but also provided that the collector might apply to a subsequent regular term if from any good cause he could not obtain judgment at the July special term. The collector’s deed does not show that “any good cause” existed justifying the application made for judgment to the October term, 1872, nor is there anything anywhere in the record supplying that omission. In practically identical circumstances this court in Kinney v. Forsythe, 96 Mo. 414, held a collector’s deed void. That decision is sound. Reference to it is made for the reasons upon which the ruling was founded and which induce a like conclusion here. Neither does the collector’s deed in this case dis*661close that tlie requisite notice of the day of sale or of the intended application to the October term of the county court (Moore v. Harris, 91 Mo. l. c. 620-621) was given by Mm, and there is no other evidence such notices were given.
In these circumstances the judgment of the county court, if one was rendered, was and is void and the sale was ineffectual and the deed invalid.
The judgment is affirmed.
Brown, G., concurs.
PEE CUEIAM.
The foregoing opinion of'Blair, C., is adopted as the opinion of the court.
All the judges concur.